                          Case 4:19-cv-00263-WTM-CLR Document 11 Filed 03/16/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  MARTIQUE L. KING,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV419-263

                  OFFICER CONTRERAS ALAN, Chatham County Police
                  Department; and SOUTHERN DISTRICT OF GEORGIA;
                  United States District Court,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, in accordance with the Court's Order dated 3/16/21, adopting the United States Magistrate

                     Judge's Report and Recommendation as the Court's opinion in this case, judgment is hereby entered

                     dismissing Plaintiff's complaint without prejudice. This case stands closed.




           3/16/21                                                              John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/2020
